                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION

  UNITED STATES OF AMERICA, ex rel.,
  Daniel H. Hayes, M.D.,

                  Plaintiff,

  v.
                                                           Case No.: 3:16-cv-00750-GCM
  THE CHARLOTTE-MECKLENBURG
  HOSPITAL AUTHORITY, d/b/a and
  n/k/a ATRIUM HEALTH, a North
  Carolina Public Hospital Authority,

                  Defendant.


                                             ORDER

       THIS MATTER comes before the Undersigned upon Defendant’s Consent Motion to Stay

Action and Extend All Deadlines.

       The Court, having reviewed the Motion, determines that it has been made for good cause,

with Plaintiff’s Consent, and should be allowed.

       NOW, THEREFORE, Defendant’s Consent Motion to Stay Action and Extend All

Deadlines is GRANTED. The Court orders that this matter be stayed and that all deadlines,

including the deadlines for both parties to respond to outstanding discovery requests and the

deadlines set forth in the Pretrial Order and Case Management Plan, are extended for a period of

60 days. During the pendency of the stay, counsel for Defendant is directed to confer with counsel

for Plaintiff and to submit a status report to the Court every thirty (30) days updating it on (i) the

current impact of the coronavirus pandemic on Atrium’s resources and operations, (ii) whether the

parties believe the stay needs to continue in effect, and (iii) any additional modifications needed

to the deadlines in this matter.
SO ORDERED.



              Signed: April 2, 2020
